Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Status of Claims
Claims 46-47, 62-67, and 70-75 are pending as of the reply and amendments filed on 10/18/21. Claims 1-45, 48-61, and 68-69 have been canceled. Claims 70-75 are newly added. 
The rejection of claim 58 under 35 USC 112(a) is withdrawn as this claim has been canceled. 
The 103 rejections of record are withdrawn in consideration of the amended claims.
The objection to claim 52 is withdrawn as this claim has been canceled.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Laurence Manber on 11/5/21.
Please amend the claims accordingly:
To claim 46, line 14, before “calcium lactate”, delete “dried”.
To claim 67, line 1, after “wherein”, delete “each unit dose comprises an enteric coating comprising polyvinyl acetate phthalate (PVAP) as a coating agent,”, and insert “the enteric coating further comprises”.
To claim 70, line 14, before “calcium lactate”, delete “dried”.
To claim 71, line 1, after “wherein the”, insert “therapeutically effective amount of”.
To claim 72, line 1, after “derivative”, insert “.”.
To claim 75, line 1, delete “the method of claim 73”, and insert “The method of claim 74”.
Add new claim 76:  The method of claim 70, wherein the therapeutically effective amount of calcium lactate in the unit dose ranges from about 500 mg to about 750 mg.

Add new claim 77: The method of claim 70, further comprising administering a second anticancer agent or radiation.

Add new claim 78: The method of claim 77, wherein the second anticancer agent is Imatinib, 5-Fluorouracil, lrinotecan, Sunitinib, Oxaliplatin, Paclitaxel, Lapatinib, Trastuzumab, 

Add new claim 79: The method of claim 77, wherein the radiation is provided to the subject in an amount of 2 Gy to 10 Gy per day.  

Add new claim 80: The method of claim 70, wherein the oral composition is a unit dose in the form of a tablet, pellets or capsule.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating colorectal cancer comprising administering calcium lactate in the enteric coated oral composition, wherein the enteric coating comprises a HPMCP, CAP, PVAP, shellac, polymer of methacrylic acid and an ester thereof, or a combination thereof; and wherein the weight ratio of calcium lactate to the enteric coating is from 10:0.5 to 1:1.5 is not taught or suggested by the prior art. Shah, WO 2014145219, of previous record, represents the closest prior art. Shah teaches oral calcium compositions for treating various conditions, including colorectal cancer, and further teaches calcium can be in the form of calcium lactate, wherein the composition can comprise an enteric coating, with HPMCP, CAP, PVAP, shellac, polymer of methacrylic acid and an ester thereof listed as enteric coating materials. However, Shah doesn’t provide any guidance as to a weight ratio range of calcium lactate to the enteric coating comprising a HPMCP, CAP, PVAP, shellac, polymer of methacrylic acid and an ester thereof, or a combination thereof, thus the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 46-47, 62-67, and 70-80, as amended by examiner’s amendment, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627